UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                Plaintiff,
                                                              1:19-CV-9065 (CM)
                    -against-
                                                              CIVIL JUDGMENT
 NYPD, et al.,

                                Defendants.

       Pursuant to the order issued November 26, 2019, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

 Dated:   November 26, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
